       Case 3:19-cv-00581-MMD-CLB Document 21 Filed 09/01/21 Page 1 of 1




1                             UNITED STATES DISTRICT COURT

2                                   DISTRICT OF NEVADA

3

4     MICHAEL RICE,
5                                                      3:19-cv-0581-MMD-CLB
                                Plaintiff,
6        v.
                                                     ORDER GRANTING MOTION
7     WICKHAM, et al.,                           TO WITHDRAW MOTION TO COMPEL
8                                                            [ECF No. 20]
                              Defendants.
9

10         Plaintiff’s motion to withdraw his motion to compel (ECF No. 20), is GRANTED.

11   Plaintiff’s motion to compel, (ECF No. 19), is hereby deemed WITHDRAWN.
12
                      September 1, 2021
              DATED: __________________.
13

14
                                             ______________________________________
15                                           UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26
27

28
